     Case 2:20-cv-11244-VAP-RAO Document 1 Filed 12/11/20 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
                                              ) Case No.
10
     TERRY FABRICANT, individually            )
11   and on behalf of all others similarly    ) CLASS ACTION
     situated,                                )
12
                                              ) COMPLAINT FOR VIOLATIONS
13   Plaintiff,                               ) OF:
14                                            )
            vs.                               )    1. NEGLIGENT VIOLATIONS
15                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
16   CAPITAL ACCESS                           )          ACT [47 U.S.C. §227(b)]
     INTERNATIONAL LLC, and DOES 1 )               2.    WILLFUL VIOLATIONS
17                                                       OF THE TELEPHONE
     through 10, inclusive, and each of them, )          CONSUMER PROTECTION
18                                            )          ACT [47 U.S.C. §227(b)]
19   Defendant.                               )
                                              )
20                                            ) DEMAND FOR JURY TRIAL
21                                            )
                                              )
22
                                              )
23                                            )
24
                                              )
                                              )
25                                            )
26                                            )
                                              )
27
           Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28



                              CLASS ACTION COMPLAINT
                                         -1-
     Case 2:20-cv-11244-VAP-RAO Document 1 Filed 12/11/20 Page 2 of 9 Page ID #:2




 1   all others similarly situated, alleges the following upon information and belief
 2   based upon personal knowledge:
 3                                 NATURE OF THE CASE
 4           1.      Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies     resulting    from   the   illegal   actions   of   CAPITAL     ACCESS
 7   INTERNATIONAL LLC (“Defendant”), in negligently, knowingly, and/or
 8   willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of the
 9   Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby
10   invading Plaintiff’s privacy.
11                                JURISDICTION & VENUE
12           2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of California, seeks relief on behalf of a Class, which will result in at
14   least one class member belonging to a different state than that of Defendant, a
15   Florida limited liability company. Plaintiff also seeks up to $1,500.00 in damages
16   for each call in violation of the TCPA, which, when aggregated among a proposed
17   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
18   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
19   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
20   jurisdiction.
21           3.      Venue is proper in the United States District Court for the Central
22   District of California pursuant to 28 U.S.C. 1391(b) because a substantial portion
23   of the events giving rise to the claim occurred in this District.
24                                          PARTIES
25           4.      Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
26   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
27   (39).
28           5.      Defendant,    CAPITAL       ACCESS         INTERNATIONAL         LLC


                                   CLASS ACTION COMPLAINT
                                                -2-
     Case 2:20-cv-11244-VAP-RAO Document 1 Filed 12/11/20 Page 3 of 9 Page ID #:3




 1   (“Defendant”) is business lending company and is a “person” as defined by 47
 2   U.S.C. § 153 (39).
 3         6.     The above-named Defendant, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7   names. Each of the Defendants designated herein as a DOE is legally responsible
 8   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 9   Complaint to reflect the true names and capacities of the DOE Defendants when
10   such identities become known.
11         7.     Plaintiff is informed and believes that at all relevant times, each and
12   every Defendant was acting as an agent and/or employee of each of the other
13   Defendants and was acting within the course and scope of said agency and/or
14   employment with the full knowledge and consent of each of the other Defendants.
15   Plaintiff is informed and believes that each of the acts and/or omissions complained
16   of herein was made known to, and ratified by, each of the other Defendants.
17                              FACTUAL ALLEGATIONS
18         8.     Beginning in or around December 2019, Defendant contacted Plaintiff
19   on Plaintiff’s cellular telephone number ending in -1083, in an attempt to solicit
20   Plaintiff to purchase Defendant’s services.
21         9.     Defendant contacted or attempted to contact Plaintiff from telephone
22   numbers (856) 372-1606 and (727) 863-1950.
23         10.    Defendant used an “automatic telephone dialing system” as defined
24   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
25         11.    Defendant’s calls constituted calls that were not for emergency
26   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27         12.    The telephone number that Defendant, or their agent, called was
28   assigned to a cellular telephone service for which Plaintiff incurs a charge for


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-11244-VAP-RAO Document 1 Filed 12/11/20 Page 4 of 9 Page ID #:4




 1   incoming calls and messages pursuant to 47 U.S.C. § 227 (b)(1).
 2         13.      During all relevant times, Defendant did not possess Plaintiff’s “prior
 3   express consent” to receive calls using an automatic telephone dialing system on
 4   his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 5         14.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.
 6   § 227(b)(1).
 7                                 CLASS ALLEGATIONS
 8         15.      Plaintiff brings this action individually and on behalf of all others
 9   similarly situated, as a member of the proposed class (“The Class”). The Class is
10   defined as follows:
11
                    All persons within the United States who received any
12                  solicitation/telemarketing   telephone    calls   from
13                  Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing
14
                    system and such person had not previously consented to
15                  receiving such calls within the four years prior to the
16
                    filing of this Complaint through the date of class
                    certification.
17
18         16.      Plaintiff represents, and is a member of, The Class, consisting of all
19   persons within the United States who received any solicitation telephone calls from
20   Defendant to said person’s cellular telephone made through the use of any
21   automatic telephone dialing system and such person had not previously not
22   provided their cellular telephone number to Defendant within the four years prior
23   to the filing of this Complaint through the date of class certification.
24         17.      Defendant, its employees and agents are excluded from The Class.
25   Plaintiff does not know the number of members in The Class, but believes the
26   members number in the thousands, if not more. Thus, this matter should be
27   certified as a class action to assist in the expeditious litigation of the matter.
28         18.      The Class is so numerous that the individual joinder of all of its


                                  CLASS ACTION COMPLAINT
                                                -4-
     Case 2:20-cv-11244-VAP-RAO Document 1 Filed 12/11/20 Page 5 of 9 Page ID #:5




 1   members is impractical. While the exact number and identities of The Class
 2   members are unknown to Plaintiff at this time and can only be ascertained through
 3   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 4   The Class includes thousands of members.         Plaintiff alleges that The Class
 5   members may be ascertained by the records maintained by Defendant.
 6         19.    Plaintiff and members of The Class were harmed by the acts of
 7   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 8   and The Class members via their cellular telephones thereby causing Plaintiff and
 9   The Class members to incur certain charges or reduced telephone time for which
10   Plaintiff and The Class members had previously paid by having to retrieve or
11   administer messages left by Defendant during those illegal calls, and invading the
12   privacy of said Plaintiff and The Class members.
13         20.    Common questions of fact and law exist as to all members of The
14   Class which predominate over any questions affecting only individual members of
15   The Class. These common legal and factual questions, which do not vary between
16   The Class members, and which may be determined without reference to the
17   individual circumstances of any members, include, but are not limited to, the
18   following:
19                a.    Whether, within the four years prior to the filing of this
20                      Complaint through the date of class certification, Defendant
21                      made any telemarketing/solicitation call (other than a call made
22                      for emergency purposes or made with the prior express consent
23                      of the called party) to a member of The Class using any
24                      automatic telephone dialing system to any telephone number
25                      assigned to a cellular telephone service;
26                b.    Whether Plaintiff and The Class members were damaged
27                      thereby, and the extent of damages for such violation; and
28                c.    Whether Defendant should be enjoined from engaging in such


                               CLASS ACTION COMPLAINT
                                             -5-
     Case 2:20-cv-11244-VAP-RAO Document 1 Filed 12/11/20 Page 6 of 9 Page ID #:6




 1                       conduct in the future.
 2         21.    As a person that received numerous telemarketing/solicitation calls
 3   from Defendant using an automatic telephone dialing system, without Plaintiff’s
 4   prior express consent, Plaintiff is asserting claims that are typical of The Class.
 5         22.    Plaintiff will fairly and adequately protect the interests of the members
 6   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 7   class actions.
 8         23.    A class action is superior to other available methods of fair and
 9   efficient adjudication of this controversy, since individual litigation of the claims
10   of all The Class members is impracticable. Even if every member could afford
11   individual litigation, the court system could not. It would be unduly burdensome
12   to the courts in which individual litigation of numerous issues would proceed.
13   Individualized litigation would also present the potential for varying, inconsistent,
14   or contradictory judgments and would magnify the delay and expense to all parties
15   and to the court system resulting from multiple trials of the same complex factual
16   issues. By contrast, the conduct of this action as a class action presents fewer
17   management difficulties, conserves the resources of the parties and of the court
18   system, and protects the rights of each member of The Class.
19         24.    The prosecution of separate actions by individual members of The
20   Class would create a risk of adjudications with respect to them that would, as a
21   practical matter, be dispositive of the interests of the other members not parties to
22   such adjudications or that would substantially impair or impede the ability of such
23   non-party members to protect their interests.
24         25.    Defendant has acted or refused to act in respects generally applicable
25   to The Class, thereby making appropriate final and injunctive relief with regard to
26   the members of The Class as a whole.
27
28



                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-11244-VAP-RAO Document 1 Filed 12/11/20 Page 7 of 9 Page ID #:7




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. §227(b).
 4                                 On Behalf of The Class
 5         26.    Plaintiff repeats and incorporates by reference into this cause of action
 6   the allegations set forth above at Paragraphs 1-25.
 7         27.    The foregoing acts and omissions of Defendant constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
10   47 U.S.C. § 227 (b)(1)(A).
11         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
12   Plaintiff and The Class members are entitled to an award of $500.00 in statutory
13   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
14         29.    Plaintiff and The Class members are also entitled to and seek
15   injunctive relief prohibiting such conduct in the future.
16                           SECOND CAUSE OF ACTION
17    Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                           Act
19                                   47 U.S.C. §227(b)
20                                 On Behalf of The Class
21         30.    Plaintiff repeats and incorporates by reference into this cause of action
22   the allegations set forth above at Paragraphs 1-25.
23         31.    The foregoing acts and omissions of Defendant constitute numerous
24   and multiple knowing and/or willful violations of the TCPA, including but not
25   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
26   and in particular 47 U.S.C. § 227 (b)(1)(A).
27         32.    As a result of Defendant’s knowing and/or willful violations of 47
28   U.S.C. § 227(b), Plaintiff and The Class members are entitled to an award of


                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-11244-VAP-RAO Document 1 Filed 12/11/20 Page 8 of 9 Page ID #:8




 1   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 2   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3         33.    Plaintiff and The Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5                                PRAYER FOR RELIEF
 6    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 7                             FIRST CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                    47 U.S.C. §227(b)
10                As a result of Defendant’s negligent violations of 47 U.S.C.
11                §227(b)(1), Plaintiff and The Class members are entitled to and
12                request $500 in statutory damages, for each and every violation,
13                pursuant to 47 U.S.C. 227(b)(3)(B).
14                Any and all other relief that the Court deems just and proper.
15                           SECOND CAUSE OF ACTION
16    Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                            Act
18                                    47 U.S.C. §227(b)
19                As a result of Defendant’s willful and/or knowing violations of 47
20                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
21                and request treble damages, as provided by statute, up to $1,500, for
22                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
23                U.S.C. §227(b)(3)(C).
24                Any and all other relief that the Court deems just and proper.
25
26         34.    Pursuant to the Seventh Amendment to the Constitution of the United
27   States of America, Plaintiff is entitled to, and demands, a trial by jury.
28



                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-11244-VAP-RAO Document 1 Filed 12/11/20 Page 9 of 9 Page ID #:9




 1
 2         Respectfully Submitted this 11th Day of December, 2020.
 3                           LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
                                    By: /s/ Todd M. Friedman
 5
                                        Todd M. Friedman
 6                                      Law Offices of Todd M. Friedman
 7
                                        Attorney for Plaintiff

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                              CLASS ACTION COMPLAINT
                                          -9-
